     Case 4:20-cv-00878 Document 19 Filed on 12/01/20 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                     IN THE UNITED STATES DISTRICT COURT                          December 02, 2020
                     FOR THE SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                               HOUSTON DIVISION

In Re Matthew John Date, Debtor.              §
                                              §
RSL FUNDING, LLC,                             §   Civil Action No. H-20-878
                                              §
                     Plaintiff-Appellant      §   Adversary Case No. 15-03185
                                              §
v.                                            §
                                              §
MATTHEW JOHN DATE,                            §
                                              §
                     Defendant-Appellee.      §

                                   ORDER OF DISMISSAL

       For the reasons stated in the court’s Memorandum and Opinion, this bankruptcy appeal is

dismissed.


              SIGNED on December 1, 2020, at Houston, Texas.



                                           _______________________________________
                                                        Lee H. Rosenthal
                                                 Chief United States District Judge
